                          Case 15-31245-AJC        Doc 79     Filed 05/25/21     Page 1 of 2




          ORDERED in the Southern District of Florida on May 24, 2021.




                                                                 A. Jay Cristol, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________

                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF FLORIDA

              IN RE:

              Augusto J. Montoya                                         Case No. 15-31245-AJC

              Nellie S. Montoya,                                         Chapter 13

                              Debtors.




             AGREED ORDER GRANTING IN PART AND DENYING IN PART THE CHAPTER 13
               TRUSTEE'S MOTION TO MODIFY PLAN AND MOTION TO DISMISS CASE

                       THIS MATTER came before the Court upon the Chapter 13 Trustee's Motion to Modify

             Plan or in the Alternative Dismiss the Case ("Motion") [ECF No. 64].        The Court having

             reviewed the Motion and having been advised that the parties have reached an agreement in this

             matter,

             ORDERS as follows:

             1.        The Trustee's Motion to Modify is GRANTED. The Trustee's Motion to Dismiss Case

             is DENIED without prejudice.
             Case 15-31245-AJC         Doc 79        Filed 05/25/21    Page 2 of 2



2.      The Debtors' Plan Base shall be increased by $5,004.37 above what is due under the

Debtor's Confirmed Plan (ECF No. 43) for a total increased plan base in the amount of

$25,575.17.

3.      The Debtors have already remitted to the Trustee the additional funds required for the

increased plan base.

4.      The Trustee will distribute the additional $5,004.37 pro-rata to all allowed general

unsecured creditors.



                                               ###


Submitted by: Kenia Molina, Esq.
              Staff Attorney
              Chapter 13 Trustee's Office
              P.O. BOX 279806
              MIRAMAR, FL 33027
              (954) 443-4402

Copies to:

Nancy K. Neidich, Esq., Standing Chapter 13 Trustee, is directed to mail a conformed copy of
this order to all interested parties and to file a Ce1tificate of Service with the clerk of the
Bankruptcy Court.
